DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Willem Klein on 02/25/2022.
The application has been amended as follows: 
(Currently Amended)  A system for printing a graphics file comprising image information having at least one variable component, the system comprising:
a digital front end (DFE) configured to receive the graphics file and an associated job definition; 
a raster imaging processor (RIP) configured to convert the graphics file from a native format to RIPped data; 
a communication interface configured to stream the RIPped data as an output, the RIPped data output segmented into a plurality of non-overlapping tiles, including a background matrix comprising a dense matrix of background RIPped data tiles and a foreground matrix comprising a sparse matrix of foreground RIPped data tiles; and
a screening device comprising a communication interface connected to a screening engine processor, the communication interface configured to receive the streamed RIPped data and the job definition from the DFE and convert the streamed RIPped data to converted RIPped data having a format readable by the screening engine processor, and to pass information from the screening engine processor to the DFE; and
wherein the screening device is configured to:
receive, via the communication interface, a first streamed background matrix of first background RIPped data tiles; 
receive, via the communication interface, a first streamed foreground matrix of first foreground RIPped data tiles;
generate, via the screening image processor, a screened image from the first streamed background matrix and the first streamed foreground matrix;
instruct, via the communication interface, the RIP to free the first foreground matrix;
receive, via the communication interface, a one or more additional streamed foreground matrices of additional foreground RIPped data tiles;
convert, via the communication interface, each additional streamed foreground matrix to corresponding converted RIPped data having a format readable by the screening engine processor;
generate, via the screening image processor, a screened image corresponding to each of the additional streamed foreground matrices and the first streamed background matrix; 
instruct, via the communication interface, the RIP to free each additional second foreground matrix; and
instruct, via the communication interface, the RIP to free the first streamed background matrix.

(Canceled)  

(Currently Amended)  The system of claim [[2]]1, wherein the screening engine processor is configured to generate screened images from the converted RIPped data and the job definition, wherein the screened images include:
background screened image data corresponding to the background RIPped data tiles for areas having no variable content; and
foreground screened image data corresponding to the foreground RIPped data tiles for areas having variable content.

(Original)  The system of claim 3, further comprising a printer processor for converting the screened images and the associated job definition into printing instructions executable by printing press.

(Original)  The system of claim 4, further comprising:
a printing press configured to execute the printing instructions.

(Currently Amended)  The system of claim [[2]]1, further comprising a communications network disposed between the DFE and the communication interface.

1, wherein the screening engine processor and the DFE are integrated into a single computer.

(Currently Amended)  The system of claim [[2]]1, wherein the screening engine processor and the DFE each run on a separate computer.

(Original)  The system of claim 1, wherein the RIP is configured to create the RIPped data by distributed ripping.

(Previously Presented)  The system of claim 1, wherein the graphics file comprises image information corresponding to a label.

(Original)  The system of claim 1, wherein the digital printing press comprises a digital inkjet printer.

(Original)  The system of claim 1, wherein the DFE further includes digital storage configured to receive the RIPped data; and a print controller configured to access the RIPped data from the digital storage and stream the RIPped data as an output via the communication interface.

(Currently Amended)  The system of claim [[2]]1, wherein the RIP is integrated with the screening engine processor.

(Original)  The system of claim 1, wherein the RIP is integrated with the DFE.

(Currently Amended)  A workflow method for creating a printed sheet from a graphics file and an associated job description, the method comprising:
(a)	receiving the graphics file and an associated job definition in a digital front end (DFE); 
(b)	using a raster imaging processor (RIP) in the DFE, converting a background portion of the graphics file from a native format to background RIPped data;
(c)	using the RIP in the DFE, converting a foreground portion of the graphic file from a native format to foreground RIPped data;
(d)	storing the background and foreground RIPped data in digital storage; 

(f)	outputting the associated job definition;
(g)	receiving the streamed background RIPped data and the foreground RIPped data from the DFE in a communication interface of a screening device;
(h)	using the communication interface, converting the streamed background RIPped data and the foreground RIPped data into a converted RIPped data format readable by a screening engine processor of the screening device;
(i)	receiving, via the communication interface, a first streamed background matrix of first background RIPped data tiles; 
(j)	receiving, via the communication interface, a first streamed foreground matrix of first foreground RIPped data tiles;
(k)	generating, via the screening image processor, a screened image from the first streamed background matrix and the first streamed foreground matrix;
(l)	instructing, via the communication interface, the RIP to free the first foreground matrix;
(m)	receiving, via the communication interface, one or more additional streamed foreground matrices of additional foreground RIPped data tiles;
(n)	converting, via the communication interface, each additional streamed foreground matrix to corresponding converted RIPped data having a format readable by the screening engine processor;
(o)	generating, via the screening image processor, a screened image from each of the additional streamed foreground matrices and the first streamed background matrix; 
(p)	instructing, via the communication interface, the RIP to free each additional second foreground matrix; and
(q)	instructing, via the communication interface, the RIP to free the first streamed background matrix.

(Canceled)  

(Currently Amended) The method of claim [[16]]15, further comprising:
	using the screening engine processor, generating screened images from the converted RIPped data and the job definition, wherein the screened images include:
background screened image data corresponding to the background RIPped data tiles for areas having no variable content; and
foreground screened image data corresponding to the foreground RIPped data tiles for areas having variable content.

(Currently Amended)  The method of claim 17, further comprising:
	receiving, with a printer processor, the screened images and the associated job definition;
	converting, with the printer processor, the screened images and the associated job definition into printing instructions executable by the printing press; and 
using the printing press, printing a printed image corresponding to the printing instructions.

(Original)  The method of claim 15, wherein the RIPped data from the digital storage is retrieved using a print controller of the DFE. 

(Canceled)  

(Currently Amended)  The system of claim [[20]]1, wherein the screening device is further configured to:
receive, via the communication interface, at least one additional streamed background matrix of additional background RIPped data tiles; 
receive, via the communication interface, one or more subsequent foreground matrices of subsequent foreground RIPped data tiles;
convert, via the communication interface, each additional streamed background matrix and each subsequent foreground matrix to corresponding RIPped data having a format readable by the screening engine processor;
generate, via the screening image processor, one or more subsequent screened images corresponding to the at least one additional streamed background matrix and the one or more subsequent streamed foreground matrices;

instruct, via the communication interface, the RIP to free the at least one additional streamed background matrix.

(Canceled)

(Currently Amended)  The method of claim [[22]]15, further comprising:







(New)  The system of claim 1, wherein the system comprises a communications library having an application program interface configured to allow direct data requests and messages and configured for streaming the background RIPped data and the foreground RIPped data without transformation into an interstitial format and without compression.

(New)  The method of claim 15, wherein the step of streaming the background RIPped data and the foreground RIPped data comprises streaming the data without transformation into an interstitial format and without compression.

Response to Arguments
2.	Applicant’s amendment filed on 2/25/2022 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 2/25/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1, 3-15, 17-19, 21, 23-25 are allowed over the prior art of record.  Claims 1, 3-15, 17-19, 21, 23-25 are renumbered as 1-21 respectively.
.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-a screening device comprising a communication interface connected to a screening engine processor, the communication interface configured to receive the streamed RIPped data and the job definition from the DFE and convert the streamed RIPped data to converted RIPped data having a format readable by the screening engine processor, and to pass information from the screening engine processor to the DFE; and wherein the screening device is configured to:
receive, via the communication interface, a first streamed background matrix of first background RIPped data tiles; receive, via the communication interface, a first streamed foreground matrix of first foreground RIPped data tiles; generate, via the screening image processor, a screened image from the first streamed background matrix and the first streamed foreground matrix; instruct, via the communication interface, the RIP to free the first foreground matrix; receive, via the communication interface, a one or more additional streamed foreground matrices of additional foreground RIPped data tiles; convert, via the communication interface, each additional streamed foreground matrix to corresponding converted RIPped data having a format readable by the screening engine processor; generate, via the screening image processor, a screened image corresponding to each of the additional streamed foreground matrices and the first streamed background matrix; instruct, via the communication interface, the RIP to free each additional second foreground matrix; and instruct, via the communication interface, the RIP to free the first streamed background matrix.
The closest prior art, Kailey et al. (US 20210187940) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claim 15 is the method claim, corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 17-19, 23 and 25 depend on the claim 15 and are thus allowed for the same reasons as for the claim 15.
The claims 3-14, 21 and 24 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677